 DI('ISiONS ()OF N IO()NAI I. LABOR RI.A IONS BOARI)Johnston-Tombigbee Furniture Company and South-ern Council of Industrial Workers, United Brother-hood of Carpenters and Joiners of America, jointlywith Local Union No. 2462, United Brotherhood ofCarpenters and Joiners of America, AFI,-CIO.Case 26 C'A 7126June 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBIRS JENKINSANI) PENI .0On January 10, 1979, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, both Respondent and counselfor the General Counsel filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brieftand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.The record reveals that Respondent and the Unionwere parties to a collective-bargaining agreementwhich was scheduled to expire on June 3, 1978. Justprior to contract renewal negotiations, the Unionopened a campaign to increase membership. Parks, aunion steward, as well as Glenn and Silvers, wereamong the principal employee participants in thiscampaign. Parks and Glenn solicited employees and,after an employee agreed to join the Union, Parks orGlenn would request use of the employee's identifica-tion badge. Parks or Glenn would then take thebadge to Silvers who would use the information onthe badge to fill out both a membership applicationand checkoff authorization. Silvers would also signthe employee's name on each document. Parks orGlenn later would sign as a witness in the appropriatesection on the authorization card. It was Silvers' con-duct in signing and Parks' and Glenn's conduct inwitnessing the authorization cards that prompted Re-i Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings,The respondent has requested oral argument. This request is hereby de-nied as the record, the exceptions, and briefs adequately present the issuesand the positions of the parties.spondent's decision to discharge them for the statedreason that they violated the plant prohibiting 'falsi-fication" of production records. payroll records, ortimecards.The Administrative L.aw Judge found that Respon-dent's stated reason for the discharge was pretextualand that the real motive for the discharge was Re-spondent's hostility toward the Union in general andtoward the discriminatees' efforts to increase unionmembership in particular. In support of this finding,the Administrative l.aw Judge pointed out that theapplication of the "falsification" rule was unprece-dented: that the employees' conduct did not involveany fraudulent intent or result in injury to any party:and that Respondent's "investigation" of the matter,particularly Personnel Director Otis Garrard's admis-sion that he set out to prove that a "forgery" tookplace, evidenced animus toward the Union's support-ers.Additionally, the Administrative law Judge foundthat Parks', Glenn's, and Silvers' actions were consis-tent with the general understanding of employees inthe plant that joining the Union meant paying duesby checkoff. However, the Administrative Law Judgedeclined to find that Parks, Glenn, and Silvers wereauthorized to sign the checkoff cards for other em-ployees. In reaching that conclusion, the Adininistra-tive Law Judge reasoned that because dues-checkoffcards under Section 302(c)(4) of the Act require thewritten authorization of the employee, the general un-derstanding of the solicited employees here that join-ing the Union meant that they would pay duesthrough checkoff was insufficient to create a princi-pal-agent relationship. In this connection the Admin-istrative Law Judge stated, "I]t is only rational thatwhere in the law commands the principal be deemedbound only by conduct of a certain form, that thedelegation of authority to the agent be of no lesserform."Contrary to the Administrative Law Judge we findthe record evidence sufficient to establish an agencyrelationship. As mentioned previously, the Adminis-trative Law Judge found, and we agree, that Parks',Glenn's, and Silvers' actions were consistent with theunderstanding of employees in the plant that joiningthe Union meant paying dues by checkoff. As evi-dence for that finding, the Administrative Law Judgepointed to testimony showing that no employees paiddues directly to the Union, that employees were un-aware that dues could be paid in any way other thanby checkoff, and that even Personnel Director Gar-rard was unaware of any other method by which duescould be paid. And, as additional evidence of thatunderstanding, the Administrative Law Judge foundthat all 18 employees who joined the Union by ten-dering their identification badges told Garrard during243 NLRB No. 21116 JOIHNSIO()N-I()Mt3BI(iBIL FtIRNI RI (()his "investigation" that the5' understood at the tilmethey were solicited that their dues would be checkedoff. Moreover, all 18 subsequently signed valid check-off authorizations.The Board has long recognized a statutory man-date to apply the "ordinary law of agency."2In deter-mining whether an agent is authorized to act on he-half of a principal, the Board has pointed out that theprincipal's consent is necessary, hut consent "ma bhemanifested by conduct, sometimes even passive ac-quiescence, as well as by words. Authority to act asagent in a given manner will be implied whenever theconduct of the principal is such as to show that heactually intended to confer that authority."' We con-clude that when the employees here tendered theiridentification badges, knowing that joining the unionmeant paying dues by checkoff, they at least impli-citly authorized Parks, Glenn, and Silvers to act astheir agents to sign the dues-checkoff cards for themI.4Hence a "forgery" or a "falsification" never tookplace and Respondent's charge of "falsification" iscontrary to the facts. Thus, even if the Respondenthad acted in a good-faith. albeit mistaken, belief thatthe dischargees had been engaged in "falsification,"Respondent would have violated Section 8(a)(1 ofthe Act because the dischargees were engaged in pro-tected organizing activities. As the Supreme Courtfound in N. L.R.B. v. Burnup & Sims, Inc.. 379 U.S. 21(1964), in such circumstances employees are entitledto reinstatement; "otherwise, the protected activitywould lose some of its immunity, since the example ofemployees who are discharged on false charges wouldor might have a deterrent effect on other employees."Finally, contrary to the Administrative Law Judge,we conclude that Respondent's interrogation of dis-criminatee Silvers during the investigation of the al-leged "forgeries" was coercive and violated Section8(a)(l) of the Act. According to the credited testi-mony, Silvers was called to Personnel Director Gar-rard's office where she was questioned by Plant Su-perintendent George Edwards. Among other things,Edwards asked Silvers if she knew who gave her thejob, the Union or the Company. Edwards also askedSilvers what she was "getting out of signing people upfor the union." Although the Administrative LawJudge concluded otherwise, we find that this ex-change exceeded the type of "rhetorical argumenta-tion" privileged by Section 8(c) of the Act. In this2 International Longshoremen's Warehousemen's Union, C(10. o1al (Sunset Line & Twine Co.), 79 NLRB 1487, 1507 (1948). The quoted phraseis from Senator Taft's analysis of the 1947 amendments. 93 Cong. Rec 7001(daily ed., June 12, 1947).Ibid. See also Restatement (Second) Agenci, .IS. and 27 (19581. See also130.4 In this connection, we note that at least some of the solicited employeeswere actual) present when their names were signed to the checkoff authorl-zations by Silvers.connection we Inote that Edw .ards' remarks not on)ll\revealed Respondent's ni mlus toward Silvers fr thelatter's union organizational activity. hut specificall,attempted to draw the employee into a defense of'those activities. We have found similar comments vio-lative of Section 8(a)(1 ). L And we colnclude that thisincident, along with the other matters relied on bx theAdministrative La\; Judge, further supports the infer-ence that Respondent's stated recason ftr the dlis-charge of Silvers and the other to union activistswas pretextual and that the real reason Ifor the dis-charges was discriminlatoryv.ORDIERPursuant to Section l()(c) of thile National IahorRelations Act, as amended, the National I ahor Rela-tions Board adopts as its Order the recomIllended Or-der of the Administratie L.a Judge, as rnloditied he-low. and hereby orders that the Respotndent.Johnston-Tonmbighee Furniture (omlpaniN, ( oluil-bus. Mississippi, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order. as so modified:1. Add the fol lowilng paragraph as pragraph (h)and reletter the subsequent paragraphs accordinglN'(b) Interrogating emplo ees as to their unilon ac-tivity."2. Substitute the attached notice for that of theAdministrative l.aw Judgc.MI MBE R PI \l .(), dissenting:I cannot agree with the majorit that Respondentviolated Section 8(a)( I and (3) b discharging threeemployees who admittedl, participated in what theAdministrative Law Judge termed the "misconduct"of entering the signatures of 18 other employees ondues-checkoff authorization cards. Contlary to, mncolleagues. I would dismiss the complaint in its en-tirety.My colleagues apparently rel on two rationales.First, they find that a principal-agency relationshipexisted whereby the dischargees were authorized tomake the entries on the checkoff cards. However, theAdministrative Law Judge explicitly rejected thiscontention and I find his analysis to be far more per-suasive than that of my colleagues.7Second. my colleagues adopt the AdministrativeLaw Judge's conclusion that the reason asserted bhRespondent for discharging the emploees. i.e.. falsi-' (Cf Jeffer..n National Brank. 240 NLRB 1057 19791: l kmain, l4t Illnt& (onpanc, Detroit Pr'erinmg Di ion. 240 NlRB 81 (1979) (eon Foodds.Inc- , i &1 rl,n' 1(;4 r,oodliner. 217 NlRB 667 11978)' In the abhsence exceptions. we need not pass in he dninlr.atlveLaw Judge's dismissal of the allegation of the complaint that the Respondenthad engaged in conduct iwolatie lt Sec 8(a.15) il the ct' See sec 111, C, 2. par I. of the a(ttahed l)ecin..I 1 7 I)< ['ISIONS Of1 NAIIONAL LABOR REI.ATIONS BOARI)fying and forging dues-checkofflcards, was pretextual.In this regard, the Administrative Law Judge found,inter alia, that Respondent's investigation of the inci-dent "radiated an overall design to discriminate." andthat the employees' misconduct was "inconsequen-tial." This aspect of' the Administrative Law Judge'sDecision I cannot affirm. In my opinion, evidence ofunion animus is lacking, as the Administrative LawJudge himself properly found that Respondent com-mitted no other violations of the Act. And the mis-conduct in issue here can hardly be dismissed as triv-ial since it placed Respondent in a position where itcould have been subject to legal sanctions had it hon-ored the invalid cards and checked off dues.'For these reasons, I have not signed my name tothe majority opinion.8 As the Administrative aw Judge recognized in the conclusions sectionof his Decision. Sec 302(c)(4) imposes criminal penalties upon an employerthat remits dues to a lahor organization unless "the employer has receisedfrom each employee, on whose account such deductions are made, a writtenassignment." In addition, "the unauthorized deduction of dues is clearviolation of Section 8(a}2) and (I) of the Act." Jo-Jo Management (orp.d/b/a GloriaiS Manor lomei /or Adults 225 NI.RB 1133, 1143 (1976), enfd.556 F.2d 558 (2d ('ir 1977).APPENDIXNo'IrIcr TO EMPI.OYEESPOSIED BY ORDER OF TIItNAriONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were representedby their attorneys and were afforded the opportunityto present evidence in support of their respective posi-tions, it has been found that we have violated theNational Labor Relations Act, as amended, in certainrespects and we have been ordered to post this noticeand to carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.Accordingly, we give you these assurances:WE WILL NOT discourage activity on behalf ofa labor organization by discharging, or in anymanner discriminating against our employeeswith respect to their wages, hours, or terms andconditions of employment.WE WILL NOT interrogate employees abouttheir union activity.WE WI1.l.L NOI in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of rights guaranteed them under Section 7of' the National Labor Relations Act. asamended.WE WlI., reinstate Earl Glenn, Robert Parks,and Lucille Silvers to their former jobs or, ifthose jobs no longer exists, to substantiallyequivalent positions, without prejudice to theirrights and privileges previously enjoyed, and wi!wI.L. make them whole for any and all moneyslost by reason of our having discharged them be-cause of their union activity, with interest.JOIINS'O()N-T()NMIII(;11 Fi RNI I RI CO ()M-PANYDEC('ISIONSIAILMINI ()I IiIt CASIJonl. A. HARMArz., Administrative L.aw Judge: This pro-ceeding' was heard in Columbus. Mississippi. on August 17,1978. upon an unfair labor practice charge filed on March30, 1978, and a complaint issued on May 12. 1978. allegingthat Respondent, Johnston-Tombigbee Furniture Com-pany, independently violated Section 8(a)(1) of the Na-tional Labor Relations Act, as amended, by interrogatingemployees concerning union activity and by coercive state-ments made in connection therewith. The complaint furtheralleges that Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging employees Earl Glenn. RobertParks, and Lucille Silvers. Finally, the complaint allegesthat Respondent violated Section 8(a)(5) and (1) of the Actby refusing to check off union dues on behalf of certainnamed employees and to remit same to the Union. In itsduly filed answer. Respondent denied that any unfair laborpractices were committed. After close of the hearing, briefswere filed on behalf of the General Counsel and Respon-dent.Upon the entire record in this proceeding, including per-sonal observation of the witnesses while testifying and theirdemeanor, and after due consideration of the post-hearingbriefs, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENIRespondent is a Mississippi corporation with a place ofbusiness in Columbus, Mississippi, from which it is engagedin the manufacture and sale of furniture. During the 12-month period preceding issuance of the complaint, a repre-sentative period, Respondent in the course and conduct of'said operation purchased and received at said facility prod-' The caption was amended at the hearing to reflect the status of theCharging Party. Southern Council of Industrial Workers, United Brother-hood of Carpenters and Joiners of America, jointly with Local Union No.2462, United Brotherhood of Carpenters and Joiners of America, AFL-(CIO.as a joint employee representative.118 JOHNSTON-TOMBIGBEE FURNITUIRE CO.ucts valued in excess of $50.000 shipped directly frompoints located outside the State of Mississippi and. duringsaid period, sold and shipped from said location productsvalued in excess of $50,000 directly to points located out-side the State of Mississippi.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. rtW I.ABOR ()R(;ANI.AII()N IN()I \EI)The complaint alleges, the answer admits, and I find thatSouthern Council of Industrial Workers. United Brother-hood of Carpenters and Joiners of America, and LocalUnion No. 2462, United Brotherhood of Carpenters andJoiners of America, AFL CIO, collectively called theUnion, are now. and have been at all times material herein,labor organizations within the meaning of Section 2(5) ofthe Act.Ill. Ht Al.l.t.(;ED) UNFAIR l.AB()R PRA( Il(FSA. The IssuesThe question of fundamental concern in this proceedingrelates to the discharges on February 3, 1978. or EarlGlenn. Robert Parks, and Lucille Silvers. All three wereterminated on grounds arising in the course of their effort tosolicit new union members from among Respondent's workforce during the period preceding contract renewal negotia-tions.Respondent claims that in the course thereof the dis-chargees engaged in conduct both unprotected and viola-tive of established company rules and that said conductconstituted the sole ground for their termination. Thus, it isundisputed that dischargee Silvers herself signed the namesof some 18 employees to otherwise valid checkoff authori-zations, and that Glenn and Parks entered their signaturesto cards as witnesses to those placed on the authorizationsby Silvers.The General Counsel asserts dual theories in support ofthe view that Respondent. in effecting the discharges, actedwithout legitimate cause. First, it is alleged that all three ofthe discriminatees were agents acting on authority affordedby employees to sign the checkoff authorizations in theirbehalf. Hence, the General Counsel argues that their con-duct was protected, and citing N.L.R.B. v. Burnup & Sims,Inc., 379 U.S. 21 (1964) argues that it is irrelevant thatRespondent "may have" acted upon a good-faith belief thatthe dischargees had engaged in unprotected activity. Sec-ondly, counsel for the General Counsel argues that the rea-sons assigned for the discharges were pretextual and thatthe real motive for the discharge "was to chill the upsurgeof unionism among its employees ... ."B. BackgroundI. The membership driveRespondent and the Union were party to a collective-bargaining relationship prior to the events here in issue.Although the initial date on which recognition was con-ferred is not defined by the record, the production andmaintenance employees were covered b a collecive-hbar-gaining agreement having a 3-year term, which bras sched-uled to expire on June 3. 1978.Apparently. in consequence of a decline in union mem-bership. in late 1977, a campaign was opened seeking tobroaden the Union's membership rolls in anticipation of the1978 contract renewal negotiations. Parks, a union steward,and Glenn and Silvers were among the principal emploseeparticipants in this effort.The drive was conducted with Parks and Glenn solicilingemployees. When infoirmed of an employee's desire to join,it was their practice to request use of the emplo ee's identi-fication badge. That identification badge. which had beenissued by Respondent, was then taken to Lucille Silvers.Silvers, using the information on the badge. would make allentries on a perforated document which included both amembership application and check-off authorization.2Sil-vers would herself enter the employee's signature on eachcard, including the check-off authorization. copbing thename as it appeared on the employee's identification badge.Later, either Parks or Glenn would sign as a witness in thesection provided therefor on the checkoff form.Subsequently. probably on February 1. 1978.' the check-off authorizations were delivered to Anita Caldwell. Re-spondent's personnel clerk.2. The investigationCaldwell. upon receipt of the checkoff cards. examinedthem, noting two discrepancies on a card purporting to bethat of employee Lois Atkins. First, Caldwell was awarethat Atkins no longer went by that name., In addition. hersignature was placed on the authorization backwards i.e.."Atkins, Lois B."' Also arousing suspicion was anothercard, which included interlineations. suggesting that the sig-nature was entered by one uncertain as to the proper se-quence of her name.'Caldwell called these discrepancies to the attention ofOtis Garrard. Respondent's personnel director. Garrardthen instructed ('aldwell to check the balance of the signa-tures appearing against those contained on employment ap-plications. Caldwell did so, finding that the signatures didnot match.' At this point Caldwell turned oer all thecheckoff authorizations to Garrard. Garrard then urged BillMiller, Respondent's security agent. to check with em-ployee Lois B. Johnson to determine whether she hadsigned her checkoff authorization. Miller reported thatJohnson had not signed the card. Garrard himself thenchecked the signatures on the cards, concluding that thexdid not appear to be authentic.2See G.C. Exh 4] All dates refer to 1978, unless otherwise indicatedI4 appears that Atkins had been married 3 months earlher nd. consistenttherewith. her persannel records were changed to reflect the name ol I is BJohnson.see Resp. Exh 2'See Resp Fxh 4(G)'The official stenographic transcript is herehb amended to reflect the 1l1-lowing: "The signatures on the applicallons did not malch with the one oIthe checkoff cards."119 DI:(ISIONS OFt NATIONAL LABOR RELATIONS BOAR[)Garrard then conducted interviews with the employeeswhose names appeared on the checkoff authorizations. Inadvance thereof, a form had been prepared which was readto the employees during the interviews. It contained thefollowing:I have been advised by Otis (iarrard that the com-pany has recently been made aware of several in-stances of employees' names having been forged onDues Check Off Cards. Because of this, Mr. (Garrardadvised that the company is concerned as to whetherother employees may have had their names forged.Mr. Garrard further infirmed me that the companydid not oppose my signing a Dues Check Off'Card andthat I had a right to sign such a Check Off C'ard. Mr.Garrard further informed me that the only reason hewas talking with me was to find out whether or not myname has been forged.I did not sign the Authorization for Deduction ofInitiation Fees, Dues, Etc. dated -that was wit-nessed by -and attached to this paper.I do not know who signed it, and I did not authorizeanyone to sign my name.During those interviews, 18 of the employees reported thatthey did not place their signatures on checkoff authoriza-tions. However, Garrard received information that all hadindicated to union representatives their intention tojoin theUnion, and that it was the understanding of' some, if not all.of those interviewed that joining the Union meant that dueswould be taken out of their paychecks.8Garrard then contacted the cheif union steward and in-formed him that, if the new members wished to have theirdues deducted, it would be necessary for the individualsthemselves to sign their names to authorization cards.9Following this, Garrard separately questioned Parks andGlenn concerning the checkoff authorizations. According toGarrard, both initially asserted that they observed the sig-natures when entered by the employees, but then admittedthat they did not witness the signatures. Both informedGarrard that Lucille Silvers delivered cards to them whichthey signed as witnesses.Garrard then talked with Silvers, who admitted she hadsigned the names to the cards.Published company rules include the following:Plant RulesViolation of Rules I through 14 below will result inimmediate discharge.{8) Falsif'ying production records, payroll records,or time cards.s ee testimony of Lois Bell Johnson and a stipulation entered in behalf ofcounsel for the Respondent dispensing with the need to call additional em-ployees as witnesses. Although Garrard denied questioning employees as towhether they wished to join the Union, he testified that a few did say theywanted to get in the Uinion. Although there is no serious discrepancy be-tween his testimony and that covered by the stipulation, to the extent that histestimony is inconsistent therewith. it is rejected.9 Art. XXII of the governing collective-bargaining agreement provided forthe checkoff of dues and initiation ees, "of employees who have executedand furnished to the (Company a signed authorization so to do .."Although Garrard initially testified that he had no alterna-tive under the above rule but to effect the discharges, helater conceded that the matter was discretionary. Giarrardalso conceded that in the course of his investigation not asingle employee questioned advised that he or she did notwish to join the Union, nor did any complain concerningdues being deducted from their pay. G(arrard also testifiedthat to his knowledge there had been no prior dischargesunder the rule in question. By way of stipulation it wasestablished that all cards bearing signatures inscribed bySilvers involved employees who in February and March1978 executed new checkoff cards and that pursuant theretotheir dues were in fact checked off by Respondent.Nonetheless. Parks. Glenn. and Silvers were dischargedon February 3, and as of the date of' the hearing had notbeen offered reinstatement.C. ('oncluding F'inlings.I. Interference, restraint, and coercionThe independent 8(a)( I1 ) allegations relate in the main toGarrard's investigation. First, it is claimed that the proce-dure utilized by Garrard in questioning the employeeswhose names appeared on the cards constituted coerciveinterrogation proscribed by the Act. I find no merit in thiscontention. The discrepancies apparent on the face of theauthorizations presented a justification fir an investigationwithin an area of legitimate employer concern. Article 22 ofthe subsisting collective-hargaining agreement providedthat the Company would checkoff and remit to the Union"monthly dues and initiation fees of employees who haveexecuted and furnished to the Company a signed authoriza-tion so to do." Furthermore, Section 302(C)(4) of the Na-tional Labor Relations Act'0imposes criminal sanctionsupon employers who remit dues to a labor organizationunless "the Employer has received from each employee, onwhose account such deductions are made, a written assign-ment which shall not be irrevocable for a period of' morethan one year. or beyond the termination date of the appli-cable collective bargaining agreement. whichever occurssooner ...." The legitimate purpose of the interviews wascarried out with all employees involved specifically assuredagainst reprisal and informed in writing that the sole pur-pose for their interview was to determine whether or nottheir name "has been forged." In the circumstances, I findthat the questioning of individual employees was in fullcompliance with the standards set forth in Blue Flash Ex-press. nc., 109 NLRB 591 (1954). for noncoercive interro-gation. Accordingly, it is concluded that Respondent didnot.violate Section 8(a)(1) in this respect.The General Counsel also contends that Respondent vio-lated Section 8(a)( ) through comments made to employeesin the course of the investigatory interviews by Garrard andPlant Superintendent George Edwards. With respect toGarrard, incumbent employees Grace Ann Ervin and LulaCunningham afforded mutually corroborative testimonythat Garrard advised them during their interview that whilehe would not try to prevent them from joining the Union,the $8 that the Union would take from their checks each1029 t.S.C. Sec. 186(')(4).120 JOHNSFO()N-10MBIGI1(;B1 I RNll RI (O.()month could he saved in the credit union.'' It is claimedthat the foregoing was coercive and violative h Section8(a)(1). I disagree. Garrard's comments, while hetraing astance of neutrality on his part with respect to the unionmembership drive, merely represented an argument or ex-pression of' opinion protected by Section 8(c) of' the Act.A further allegation is derived trom Lucille Silvers' testi-mony as to statements imputed to George Eldwards. In thisrespect, she testified that on February 2. when Edwards firstquestioned her concerning her involvement, he asked her itshe knew who gave her her job. the Union or the Compan.and then went on to question her as to what she .was gettingout of signing people up for the lUnion. Edwards afforded adifferent version of the conversation in question. but testi-mony of Silvers seemed more probable, and I credit herover Edwards.'2Here again, the expressions communicatedto Silvers by a management representative reflected a lessthan hospitable receptiveness to her eflbrts on behalf of' theUnion, but, on balance, did not exceed the type of rhetori-cal argumentation privileged by Section 8(c) of' the Act. Ifind that Respondent did not thereby violate Section 8(a( Iof the Act.2. The dischargesDealing first with the General Counsel's claim that theentry of other employees' signatures on the checkoff autho-rizations by Silvers, and their attestation by Glenn andParks, was protected. I find no merit in the argument that aprincipal-agency relationship existed wherehby the three dis-chargees were authorized to make such entries. In this re-gard the General Counsel correctly observes that "anagency arises when one person, the principal, manifestsconsent to another, the agent, that the latter should act onthe former's behalf ...." It is also true that while theagency relationship need not be evidenced through a formalcontract, the existence of authority must be manifested bywritten or spoken words, or conduct which. reasonably in-terpreted. would lead the agent to believe that the principalhas designated the agent to so act on the principal's behalf.There is no such evidence in this case. The subject of check-off, insofar as this record discloses. was not discussed be-tween the new membership applicants and the solicitors.and the former engaged in no conduct from which a delega-tion of authority might be inferred. Indeed. it is only ra-tional that where the law commands that the principal bedeemed bound only by conduct of a certain form, that thedelegation of authority to the agent be of no lesser form.With respect to checkoff authorizations. Section 302(C)(4)of the Act affords all union members of those who wish tojoin a labor organization protection against union represen-tatives or employers or a combination thereof divertingtheir earnings through union dues remittances. The protec-tion afforded requires that a written assignment authorizingsuch remittances be made by each employee. and the factI believed that testimony of Cunningham and Ervin. and credit themover Garrard's denial. In many respects, Garrard did not impress me its atrustworthy witness.i Garrard was present during the conversation in question. but was notexamined as to this aspect thereofthat employees have expressed their clear intent to join aunlionl does not carry with it an implied waiver of this con-gressionally coniferred option. Satislaction o the taitutor\requirement , as not met by the undisclo sed intentii!n orunderstanding of the solicited eploees tht Oingin theUnion meant pli ing dues land that this wuould hbe accllm-plished through the medium of check)off. lhe c idelnce douesnot substantiate that Parks. (ilein. and Sil rs acted upon agrant f prior authority from the membership applicants.While rejecting the contention hased upon agency. I amnonetheless convinced that Respondent wvas not privilegedlawfully to effect the discharges on the ground assigned. Itknew. or should have known, that Silvers. Glenn, and Parkswere unsophisticated employees who acted with little com-prehension for the technical strictures hearing upon em-ployee solicitation, and that they held no intention what-ever to prejudice the E:mployer as to material matters.impair the interests of employees. or to extort funids or thebenefit of the L llion.G(arrard appears to have brushed aside these mitigatingconsiderations through his testimon that he was uncoln-cerned with any question ats to hether the dischargeeswere engaged in a scheme to defraud hut that his sole inter-est was whether the were engaged in falsif'ing the rec-ords."In my view, the foregoing narrows to a legal issue as tothe circumstances under which emplo ers may dischargeemployees for misconduct interlaced with that %which is inother respects protected b Section 7 of the Act. Thus. en-joymerint of statutorily guaranteed employeec rights mightwell, as practical matter. depend on the willingness ofemployees to volunteer to be among the vanguard of or-ganizational activity. Those who elect to do so might \wellbecome vulnerable to legitimate discipline of a most severenature should their conduct impinge upon historically rec-ognized rights of management or other employees. Thisdoes not mean, however. that the protective mantle of theAct is lightly removed. Where the conduct on which theemployer acts is trivial and inconsequential and presents noreal threat to the employer's ability to maintain productionand efficiency, the adverse impact of such discipline entailsa disproportionate intrusion upon Section 7 rights. In rec-ognition thereof. the Board, with court approval, has de-vised policies calculated to prevent any such imbalance.Thus. in the case of economic strikers it is now settled pol-icy that "serious acts of misconduct which occur in thecourse of a strike may disqualify a striker from protectionof the Act while minor acts of misconduct may not."" Simi-lar limitations upon employer disciplinary prerogativesexist where the protected activity does not involve strikeaction. Thus, in N.L.R.B. v. Illinois Tool 4orA.s, 153 F.2d811 (7th Cir. 1946). a layoff of a union official because herefused to correct a misrepresentation concerning swagescales was deemed violative of Section 8(a)(3) of the Actunder such a formulation. The governing test in such cir-cumstances was reiterated by the Circuit Court of Appeals" See Ohio, Ps,,lr ('o,,paen .216 N LRB 348. 354 ( 1975), and cases cited ifn 7 thereof See Nf I. R. Thaicr (l,npam and II N Thaiter (mrpar.213 2d 748 (Ist (r 1954). Ifor the more stringent standards applied toemployers in disciplining unfair laNr practice strikers121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Seventh Circuit in N.L.R.B. v. Thor Power 7iolCompany., 351 F.2d 584. 587 (1965) as follows:As other cases have made clear, flagrant conduct ofan employees, even though occurring in the course ofsection 7 activity, may justify disciplinary action by theemployer. On the other hand, not every improprietycommitted during such activity places the employeebeyond the protective shield of the Act. The employ-ee's right to engage in concerted activity may permitsome leeway for impulsive behavior, which must bebalanced against the employer's right to maintain or-der and respect.... Initially, the responsibility to drawthe line between these conflicting rights rests with theBoard, and its determination, unless illogical or arbi-trary, ought not be disturbed. In the instant case wecannot say that the Board's conclusion that Tinsley'sremarks was within the protection of section 7 was ei-ther unreasonable or capricious.Reproduction of another's signature may, as an abstrac-tion, carry grievous overtones, and ordinarily no quarrelcould be made that such indiscretions furnish valid causefor termination. Serious reservation is held, however, as towhether employees engaged in the statutorily protectedconduct of obtaining union designations from among theirfellow employees may be discharged for an incidental devi-ation which operates to the prejudice of no one. The accu-sation that Parks, Glenn and Silvers perpetrated "forgery"is utterly without foundation. On the contrary. their con-duct neither involved fraudulent intent nor resulted in in-jury; it was consistent with general understanding in theplant that union membership included the payment of duesby checkoff, and indeed was subsequently ratified by all inthe class on whose behalf Parks, Glenn, and Silvers pur-ported to act. To conclude that the placement of the signa-tures on the checkoff authorizations involved a departurefrom activity protected by the Act would, in the circum-stances of this case, condone employer action which, whileserving no cognizable management interest under this Act,would foreseeably create a serious impediment to employeeinvolvement in union activity. Accordingly, without neces-sity for in other respects considering Respondent's motive.the discharges on the ground assigned by Respondent vio-lated Section 8(a)(3) and (I) of the Act.It also appears that the allegations of discrimination aresubstantiated on other grounds as well. For the entire rec-ord warrants the inference that the cause specifically as-signed for the discharges was pretext, and that Garrardacted out of a proscribed intent to discriminate on the basisof the union considerations. Thus, although Garrard re-peatedly disclaimed any opposition to the renewed effort toincrease union membership rolls, Respondent's pretendedlack of concern was refuted by credible testimony of incum-bent employees Ervin and Cunningham and discharges Sil-vers. The investigation conducted by Garrard. though ac-companied by the formality of assurances against coercion,like the slip made in the Ervin-Cunningham interview, radi-ated an overall design to discriminate. The interviews wereconducted with the aid of a statement which accused Parks.Glenn, and Silvers of "forgery." I)espite the gravity of thischarge, Garrard admittedly conducted the interviews forthe limited objective of determining whether or not the em-ployees whose names appeared on the checkoff authoriza-tions actually signed them; he disclaimed any interest indeveloping the existence of mitigating circumstances. None-theless, the decision to effect the discharges was made oninformation which, despite Garrard's effort to narrow thescope of' the investigation, revealed that it was the generalunderstanding among employees that the desire to join theUnion included their will to have dues paid through check-off, and that the placement of their signatures on the autho-rizations by the dischargees might well have been attribut-able to misunderstanding. Thus, of the 18 employees whosesignatures were placed on the checkoff cards not one com-plained or expressed any offense at the action taken by thedischargees. All 18 told Garrard that they desired unionmembership. Garrard also was informed that said employ-ees understood that, having joined the Union. dues wouldbe deducted from their pay. Garrard himself testified thathe was unaware that employees could remit dues throughany means other than checkoff. These facts went unheeded,and Parks, an employee with 27 years of service, Glenn. anemployee with 10-1/2 years of service, and Silvers, an em-ployee of I -1 /2 years, who expressed the need for her job ather discharge interview, were all terminated. Indeed, in theweeks that followed, all 18 new members executed validcheckoff authorizations.The brief filed on Respondent's behalf accurately notesthat it is not the function of' the Board to substitute itsjudgment for business decisions. This limitation, however.does not hamstring the inference-drawing process to thepoint of requiring the finder of fact to deny that employerconduct is in actuality what, on its face, it appears to be.Here, through Garrard, Respondent, without full knowl-edge of' the facts, made the overreaching charge of "forg-ery," and then embarked upon a finely tailored investiga-tion which neither attempted to develop the truth of thataccusation, nor to uncover evidence which might reveal theinconsequential nature of the misconduct under scrutiny.On the very next day, what appears to have been a biasedpredetermination to effect discharges was implemented, butonly after Garrard had learned, through information volun-teered during the investigation, that the dischargees hadsimply acted upon the unspoken understanding of the newapplicants for union membership. that none of' the latterhad complained, and that though the dischargees had uti-lized the wrong procedure, their impropriety was not atodds with the objective of those on whose behalf they acted.Considering the foregoing against the total record. I re-ject as unbelievable the claim that Parks, Glenn, and Silverswere discharged for violation of a company rule.' Instead,taking full account of Respondent's opposition to unionmembership, and the harsh discipline meted out under anunprecedented application of a company rule against threei As heretofore indicated. Garrard could not recall that Rule 8 had beenenforced previously. Therefore. the scope of the conduct under interdict pur-suant to that rule is left to self-serving testimony hby an unreliable witness. Inpassing. however. it is noted that the imagination need not he taxed to appre-ciate the probable trequenc with which emplo :ees knowingly hut mis-takenl.. submit false information to emplo3.ers on "production records. pas-roll records or time cards." Although it is possible, douhbt exists thatRespondent would react as dramalicall against other mployees. in a non-union-related context. upon discovery that they ito had furnished misinfir-mation having no detrimental impact hateser122 1JOINSION-TOMBBI(;l. t rRNIIIRIR (CO.employees highly active in the membership drive, the con-clusion is inescapable that Respondent's lack of concern fortheir innocence of any indiscretion was horn of resentmenttoward their involvement in the renewed effort tostrengthen the Union's hand. I find that this resentmentfurnished the true motivating cause fr their discharge, andlthat Respondent thereby violated Section 8(a1)(3) and ( I ofthe Act."3. The refusal to bargainThe complaint alleges that Respondent violated Section8(a)(5) and (I) of the Act by refusing since November .1977, and other unknown dates to remit union monthlydues on behalf of the 18 employees whose nallies ereplaced on checkoff authorizations by Silvers. Although allof these employees subsequently condoned and ratified thatconduct of Silvers. Glenn. and Parks, the latter acted with-out express or implied authority in signing the checkoff a u-thorizations. These cards did not meet the requirements ofSection 302(C(')(4) and did not comply with contractual pro-cedures. Accordingly. they were invalid and imposed noobligation on Respondent's part. There being no eidencewhatever that Respondent failed to remit dues or any otherappropriate fees to the Union upon presentation of legiti-mately authorized assignments on the part of the namedemployees. I find that this allegation is not substantiated.CO)N('I :SIONS () L.AN.1. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act, engaged in commerce and a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (I) of the Acton February 3, 1978, by discharging employees RobertParks, Earl Glenn, and Lucille Silvers, to discourage unionactivity.4. Except as found above, Respondent did not engage inany unfair labor practices.5. The foresaid unfair labor practices have an effectupon commerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirmativeaction to effectuate the policies of the Act. As the unfairlabor practices found herein include discrimination whichstrikes at the heart of the Act, a broad cease-and-desistprovision shall be recommended requiring the Respondentto cease and desist from "in any other manner" interfering1 I have not overlooked the fact that Respondent and the Union subse-quently reached agreement on a new 1978 contract. That fact furnishes noground for discounting the discrimination evident on the entire recordherein.with, restraining. or coercing employees in the exercise oftheir Section 7 rights.laving found that Respondent discrimi natoril dis-charged Parks, I)unn, and Silvers in violation of Section8(a)(3) and (I) of the Act, I will recomnmend that Respon-dent offer them immediate and full reinstatement to theirfIrmer or substantially equivalent positions. without preju-dice to their seniority or other rights and pri ileges alndmake them whole for any loss of earnings suffered b rea-son of their unlawful termination. hb payment of a sum ofmoney equal 1o lhat Mhiclh the normall Vwould haveearned fronl the date of Respondent's discrilinaltion to thedate of' a bona ide offer of' reinstatemennl. ess net interimearnings during such period. with hackpa l and interestthereon to he computed in the manner prescribed in F 1: '$tool)v)/rII ( 1pImni. 90 NRB 289 ( 95(). lind 17. rdaSlcl (oruraliol. 231 N .R B 651 i 1977).[Upon the foregoing findings of lact and coTnclutsio.ns (illaw, nd upon the entire record in this case. and pursutianito Section IO(c) of the Act. I hereb issue the tollovwinereconinlenlLed:()RI)IRThe Respondent. Johnston- lomnbigbee Iurniture ('onm-pany. Coluimbus, Mississippi. its offticers. agents, successors.and assigns, shall:I. Cease and desist from:(at) Discouraging employees from engaging in union ac-tivity by discharging. or in any other manner discriminatingagainst, them with respect to their wages. hours, or tenureof employment.(b) In any other manner intreriring with. restraining, orcoercing employees in the exercise of their right to sell-organization, to ftrm or assist labor organizations, to bar-gain collectively through representatives of their ownchoosing. to engage in concerted acti'iti es for the purposeof mutual aid or protection, or to retrain from an s and allsuch activit,.2. Take the following atfirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer immediate reinstatement to Robert Parks. EarlGlenn, and l.ucille Silvers to their former positions, or ifnot available, to substantially equivalent positions. withoutloss of seniority or other benefits, and make them whole forall earnings lost by reason of the discrimination againstthem in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying. all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records rel-evant and necessary to a determination of the amount ofbackpay due under the term of this Order.16See. generally. lis Plumbing & Heating (,,, 138 NLRB 716 (19621' In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations or the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall as pro ded in Sec 102.48of the Rules and Regulations he adopted b the Board and become its find-ings, conclusions. and Order. and ll objections thereto shall be deemedwaived for all purposes.1 23 I)I ('ISIONS ()01 NIIl)NAI IAB()R RIlAl'Io()NS BOARI)(c) Post at its (Columbus Mississippi, facility copies ofthe attached notice nmarked "Appendlix."l (opies of' saidnotice. on fbrms provided by tihe Regionial I)irector ior Re-gion 26. after heing dull signed hby Respondent's represent-ative, shall he posted by Respondenlt iimediatelI upon re-ceipt thereof; and maintai ed hby ii fr (6) consecutive dlysthereafter. in conspicuous places including all pl;ces wherenotices to employees are custom;arily posted. Reasonablesteps shall he taken bh Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(LI) Notify the Regional [irector lotr Region 2(6, III rt-ing, within 20 days from the date of this Order, what stepsRespondent hs taken to comply herewith.I I R IIR Rl(()MMINI)I I) that all unfair labor prac-tice allegaltions not fiound herein he dismissed.in 1ie eeni at th i order s cilorced hN Judgreni ol t nited Strte-('ourl o1 Appeal., the ords in Ihe notice readilng lo,ated h Order l theN.ioni.ial I a;hr Relatmin Board" shall read "lsled P'Lrsuant I ia Judgmentot Ile t nlled St;tes (ourl ot AppealrI tnlrfrcing n Order ol the Nationall ah, l Relatlrim, Board"124